DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 01/06/2022 have been fully considered but are moot in light of the amendment. The Applicant argues (pg. 6-7) that Eckert does not disclose mechanically adjusting an orientation of the sensor associated with the remote IMU. The Examiner has relied on a newly introduced reference (Lu) to teach adjustment of a sensor in vehicles to correct alignment error in the sensors. Please see the rejections set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (U.S Patent Publication No. 2010/0121601), in view of Lu et al. (U.S Patent Publication No. 2019/0260970; hereinafter “Lu”).

Regarding claim 1, Eckert teaches a method for aligning a sensor with a vehicle, comprising: 
obtaining a first measurement, at a first inertial measurement unit (IMU) associated with the vehicle, of a kinematic vector of the vehicle (Eckert [0015] the master IMU is mounted on a host platform (vehicle), wherein the IMU may be 3-axis IMU’s; [0021] the navigation computing unit output from the inertial sensors a signal, which includes the heading, velocity, and attitude describing the orientation of the host platform (vehicle) in space, which would include kinematic vector); 
obtaining a second measurement, at a second IMU associated with the sensor, of the kinematic vector (Eckert [0015] at least one remote IMU (second IMU) is mounted on host platform, a distance away from the master IMU); 

determining an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation (Eckert [0027] the data from master IMU and remote IMU are compared to determine a difference, wherein the differences are then sent to the calibration unit. The inertial data from master IMU is compared with the remote IMU to determine the difference, and to determine a difference between delta theta from master IMU to that of remote IMU, which yields the differences required for calibration); and 
adjusting the sensor to the specified relative orientation to correct for the alignment error (Eckert [0028] the difference between the master IMU and remote IMU are applied to estimate inertial sensor errors in order to calibration (alignment)).  
Yet, Eckert does not teach adjusting an orientation of the sensor to the specified relative orientation to correct for the alignment error.
However, in the same field of endeavor, Zhang does teach adjusting an orientation of the sensor to the specified relative orientation to correct for the alignment error (Lu [0019] the calibration system may calibrate the camera (image sensor) and system by adjusting the field of view or adjusting image processing data captured by the camera to accommodate for a misalignment or degree of miscalibration of the cameras; [0028] the calibration of the camera includes calculating the angle (pitch, yaw, and roll) values to rotate the camera, which is an orientation of the camera; [0034] if a threshold level or degree 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckert’s invention of method of aligning a sensor by adjusting the orientation of the sensor, as taught by Lu, for the purpose of facilitating the calibration of one or more of the cameras (sensors) (Lu [0005]). 

Claims 8 and 15 are rejected under the same rationale as claim 1. 

Regarding claim 5, the combination of Eckert and Lu teaches the method of claim 1, further comprising obtaining the first measurement of the kinematic vector at a first time and obtaining the second measurement of the kinematic vector at a second time (Eckert [0016] the IMUs measure acceleration of the platform in one or more dimensions along several orthogonal rate axes, wherein the accelerometers are integrated during a sampling period, which is then differentiated; [0017] the first error compensation unit receives inertial output data and a change in angle (kinematic vector), which is the first time[0023] the second error compensation unit receives inertial output data and outputs rate and acceleration data, which is at a second time).  

Claims 12 and 18 are rejected under the same rationale as claim 5.

Regarding claim 6, the combination of Eckert and Lu teaches the method of claim 1, wherein the kinematic vector is at least one of an acceleration vector and an angular velocity vector.  (Eckert [0012] 


Claims 13 and 19 are rejected under the same rationale as claim 6.

Regarding claim 7, the combination of Eckert and Lu teaches the method of claim 1, wherein the first IMU is associated with one of the vehicle and another sensor.   (Eckert [0015] the master (first) IMU is mounted on a host platform, the host platform being a ground vehicle, or also may be a RADAR antenna or other remote sensor)
Claims 14 and 20 are rejected under the same rationale as claim 7. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view Lu, further in view of Garin (U.S Patent Publication No. 2012/0176492). 

Regarding claim 2, the combination of Eckert and Lu teaches the method of claim 1. Yet, the combination of Eckert and Lu does not teach wherein determining the current relative orientation further comprises determining a rotation matrix for rotating the first reference frame into the second reference frame.  

It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eckert and Lu’s method of aligning a sensor with a vehicle by determining a rotation matrix for rotating the reference frame, as taught by Garin, for the purpose of reducing inherent errors in inertial sensors and improving the reliability of the measurements by better calibrating the sensors (Garin [0005]).

Claims 9 and 16 are rejected under the same rationale as claim 2.


Claims 3, 4, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view Lu, furhter in view of Garin, further in view of Fu (U.S Patent Publicatoin No. 2017/0045736).

Regarding claim 3, the combination of Eckert, Lu and Garin teaches the method of claim 2. Yet, the combination of Eckert, Lu, and Garin does not teach wherein determining the rotation matrix further comprises reducing a cost function.  
However, in the same field of endeavor, Fu does teach wherein determining the rotation matrix further comprises reducing a cost function (Fu [0108] the error can be found using the acceleration vector from the IMU and a vector obtained by multiplying the rotation matrix indicating the orientation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckert, Lu, and Garin’s invention of aligning sensor with a vehicle and determining the rotation matrix by further comprising reducing a cost function, as taught by Fu, for the purpose of establishing a simple yet highly precise calibration result between the inertial sensor and other devices, such as tracking camera (Fu [0008]). Fu also teaches that the invention may be implemented in various forms, such as in various control methods of controlling the device, which would apply to vehicles, as it is widely known in the art that many vehicles require image display device, camera, and IMUs for the control of the vehicle ([0020]).

Claim 10 is rejected under the same rationale as claim 3.

Regarding claim 4, the combination of Eckert, Lu, Garin, and Fu teaches the method of claim 3. Fu further teaches wherein the cost function includes a difference between the first measurement of the kinematic vector in the first reference frame and a rotation of the second measurement of the kinematic vector (Fu [0110] in order to come up with the expression for the cost function, the expression with a difference vector between the acceleration vector measured from the IMU and vector obtained by multiplying the rotation matrix indicating the orientation of the IMU is used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckert, Lu, and Garin’s invention of aligning sensor with a vehicle and determining the rotation matrix by further comprising reducing a cost function with different measurement of the kinematic vectors from multiple frames, as taught by Fu, for the purpose of establishing a simple yet highly precise calibration result between the inertial sensor and other devices, 

Claims 11 and 17 are rejected under the same rationale as claim 4. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665